Citation Nr: 0905912	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether an apportionment of the veteran's compensation in the 
amount of $350.00 was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel

INTRODUCTION

The veteran, the appellant herein, served on active duty from 
October 1953 to July 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina which increased the 
apportionment of the appellee, the veteran's spouse, from 
$166.00 per month to $350.00 per month.  The veteran filed a 
notice of disagreement with that decision, and subsequently 
perfected an appeal to the Board.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008; a transcript of that hearing is 
associated with the claims folder.


FINDINGS OF FACT

1.  The veteran is not reasonably discharging his 
responsibility for the appellee's support.

2.  An apportionment of $350.00 monthly from the veteran's VA 
compensation benefits would provide adequate support for the 
appellee and would not cause the veteran undue hardship.


CONCLUSION OF LAW

An increase in the apportionment of the veteran's 
compensation benefits from $166.00 to $350.00 is proper.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) (Pub. L. No. 
106-475, 114 Stat. 2096 (2000)).  This law defines the 
obligations of VA with respect to the duty to assist.  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

Although not specifically addressing the apportionment 
statute (38 U.S.C.A. § 5307), the United States Court of 
Appeals for Veterans Claims (Court) has held that VA's duties 
to notify claimants under 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107, do not apply to claims predicated on chapter 
53 of title 38 of the U.S. Code, which concerns special 
provisions relating to VA benefits.  See Luera v. Principi, 
18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 
(2002).  

This does not, however, obviate the necessity of informing 
each party of the evidence necessary to substantiate their 
claims.  See Barger, supra.  In the present case, the RO sent 
correspondence to the veteran and the appellee in January 
2006 which set out the evidence used in adjudicating a claim 
for special apportionment.  

An apportionment claim is a "contested claim" and is 
subject to special procedural regulations.  See 38 C.F.R. 
§§ 19.100, 19.101, 19.102 (2008).  VA has provided each party 
notices and determinations related to the contested claim and 
has advised each party of the applicable laws and 
regulations.  Thus, VA has made all efforts to notify and to 
assist the parties with regards to the evidence obtained and 
the evidence needed.  Thus, VA has satisfied its "duty to 
notify" the parties.

In addition, both parties were requested to provide 
additional information and evidence concerning their claims 
via correspondence dated in January 2006.  Any failure to 
develop this claim rests with the veteran and the appellee.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to 
assist is not a one-way street).  Based on the present 
record, the Board finds that the VA has satisfied any 
applicable duties to notify and assist the parties.  

As noted in the above Introduction, the veteran testified at 
a hearing before the undersigned Veterans Law Judge in June 
2008 per his request.  Pursuant to VA regulations, if a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimant and her 
representative, if any, will be notified and afforded an 
opportunity to be present.  38 C.F.R. § 20.713(a) (2008).  
Both the appellant and the contesting party will be allowed 
to present testimony and argument.  Id.  In the present case, 
the appellee was never notified of the June 2008 Board 
hearing, nor was she provided an opportunity to present 
testimony before the Board.  Despite this obvious error, the 
Board concludes that it may continue with a decision of the 
claim on appeal.  In this regard, the Board finds the 
increased apportionment for the appellee was proper; thus, it 
is granting the appeal in her favor and there is no prejudice 
to the appellee.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); cf. also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
a claimant are to be avoided).

Analysis

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450 (2008).  More specifically, 38 
C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may 
be paid if the veteran is not residing with his spouse and 
the veteran is not reasonably discharging his responsibility 
for the spouse's support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451 (2008).  That regulation provides 
that, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.

The evidence of record indicates that the veteran and the 
appellee were married in July 1994.  They are currently 
living in separate residences.

The appellee submitted a statement in December 2005 stating 
that she had monthly expenses totaling $560.00 per month; her 
monthly income totaled $566.00 ($166.00 VA apportionment plus 
$500 in benefits from the Social Security Administration 
(SSA)).  The appellee also indicated that she owed more than 
$6,000.00 for past medical expenses to St. Agnes Health.  
More recently, the appellee submitted an update of her 
expenses.  See VA Form 21-4138 received November 15, 2006.  
It appears that there has been an increase in some of her 
basic monthly living expenses such as rent ($220.00 versus 
$160.00), out-of-pocket medical expenses ($21.00 versus 
$0.00), and laundry ($60.00 versus $50.00), as well as a 
decrease in other expenses such as food ($85.00 versus 
$200.00).  There is no indication that her income has 
increased or that her $6,000.00 medical debt has decreased.  
Based on the information received in November 2006, the 
appellee's monthly expenses still approximates her monthly 
income.

The veteran also submitted a number of Financial Status 
Reports (VA Form 20-5655) during this appeal.  Additionally, 
he testified as to some of his expenses at the June 2008 
Board hearing.  Based on an apportionment of $166.00, the 
veteran receives $2,362.00 in VA compensation benefits and 
$541.00 in SSA benefits, for a total monthly income of 
$2,903.00.  The veteran explained at his June 2008 Board 
hearing that he pays $500.00 per month in rent (room and 
board) and $350.00 in utilities (half of a $700.00 utility 
bill).  Other expenses reported by the veteran include food 
($400 per month), clothing and shoes ($72 per month), cable 
and phone ($216 per month), and automobile insurance ($204 
per month).  In sum, the veteran reported monthly expenses in 
the amount of $1,742.00.  

In July 2006, the veteran reported a $500.00 Medicare 
expense; it is not clear whether this represents a one-time 
medical expense, a recurring monthly expense, or total yearly 
Medicare premiums.  Regardless, the veteran did not report 
this expense on either his other two Financial Status 
Reports.  As such, the Board will not count it as a recurrent 
expense.  Similarly, the veteran referenced a loan of $276.00 
and a "car" expense of $375.00.  Again, it is not clear 
whether the latter is a one-time expense or a recurrent 
monthly expense.  Regardless, the Board observes that even if 
it were to consider the $375.00 as a recurring expense, his 
total monthly expenses would only total $2,117.00.  

Under 38 C.F.R. § 3.450, the initial issue is whether the 
veteran is reasonably discharging his responsibility for his 
spouse's support.  Correspondence received from the appellee 
indicates that despite promises by the veteran to provide 
monthly support, he has failed to do so on a consistent 
basis.  Notably, the veteran has previously disputed the 
appellee's assertions that he does not provide support.  
However, never during the present appeal has he expressly 
denied failing to provide support.  Rather, he asserts that 
"she has no right" to his money as they have not lived 
together for many years.  See VA Form 9 received February 8, 
2007.  

The Board declines to make any judgments regarding the 
veteran and appellee's past and present situation.  Rather, 
the Board notes that the only requirements for apportionment 
eligibility is evidence that the appellee is the veteran's 
present spouse, that they do not reside together, and that 
the veteran is not discharging his responsibility for her 
support.  38 C.F.R. § 3.450.  

Turning to the issue of the rate of the apportionment, and 
whether an apportionment in the amount of  $350.00 is proper, 
the evidence of record reflects that the appellee's monthly 
expenses approximate her monthly income, which is limited to 
SSA benefits and a $166.00 VA apportionment.  There is also 
evidence that the appellee has a significant amount of 
medical debt and no reserve monies (i.e., savings or assets) 
with which to discharge this debt.  Clearly, an increase in 
the amount of the appellee's apportionment to $350.00 per 
month would help her pay back some of this debt.  

Furthermore, an apportionment in the amount of $350.00 
represents less than 20 percent of the veteran's total VA 
award ($350.00 divided by $2,528.00 is equal to 13.8 
percent).  Seeing as VA regulations provide that an 
apportionment of less than 20 percent of his or her benefits 
is ordinarily considered insufficient to constitute a 
reasonable basis for any apportionee, it is difficult to see 
how a $350.00 apportionment could be considered excessive.  
Finally, there would appear to be no hardship to the veteran 
given that his monthly income exceeds his monthly expenses by 
nearly $700.00 and the increase in the appellee's 
apportionment at issue is less than $200.00.

The Board acknowledges the veteran's lay testimony that he 
has no money remaining after paying his bills each month.  
However, the Board does not find the veteran's statements 
regarding his financial hardships credible.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  In this regard, the veteran was provided 
ample opportunity to present subjective and objective 
evidence of his monthly expenses.  As discussed above, the 
evidence submitted by the veteran does not show that his 
monthly expenses approximate his monthly income.  

In view of the foregoing, the Board finds that an increase in 
the apportionment of the veteran's VA compensation benefits 
from $166.00 to $350.00 per month was proper.  The veteran's 
general failure to provide for his spouse, coupled with the 
financial need demonstrated by the appellee and the veteran's 
ability to fulfill that need without subjecting himself to 
undue economic hardship, supports such a conclusion.  See 
38 U.S.C.A. §§ 3.450, 3.451.



ORDER

The appellee is entitled to an apportionment of the veteran's 
compensation benefits in a monthly amount equal to $350.00.  
The veteran's appeal is denied.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


